Citation Nr: 1644448	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  13-06 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for mechanical low back pain.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for psoriasis, to include as due to undiagnosed illness.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lung disorder, to include tightness in the chest and shortness of breath (SOB), to include as due to undiagnosed illness.  

5.  Whether new and material evidence has been received reopen a claim of entitlement to service connection for gastroesophageal reflux disease (GERD).  

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic fatigue syndrome (CFS), to include as due to undiagnosed illness.  

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for nasal burning/sinus condition and congestion, to include as due to undiagnosed illness.  

8.  Entitlement to service connection for bipolar disorder.  

9.  Entitlement to service connection for bilateral hearing loss.  

10.  Entitlement to service connection for tinnitus.  

11.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

12.  Entitlement to an initial rating in excess of 10 percent for irritable bowel syndrome (IBS).  

13.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  

14.  Entitlement to service connection for immune deficiencies for low vitamins D and B-12 due to Gulf War environmental hazards.

15.  Entitlement to service connection for lichen simplex chronicus (claimed as skin disorder) due to Gulf War environmental hazards.

16.  Entitlement to service connection for bilateral calf muscle strain (also claimed as stiff muscles and joints) due to Gulf War environmental hazards.

17.  Entitlement to service connection for migraines due to Gulf War environmental hazards.

18.  Entitlement to service connection for undiagnosed illness to include stiff muscles and joints due to Gulf War environmental hazards.


REPRESENTATION

Appellant represented by:	Richard K. Hurley, Jr.  


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancée


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to September 1992, to include service in Southwest Asia.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2016, the Veteran and his fiancée testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

As to issue # 5 on the title page, the Board notes that the RO, in the appeal process, treated the claim (entitlement to service connection for GERD) as if it had not been the subject to a prior, final denial.  (See the March 2006 rating decision in which service connection was denied for a stomach disorder.)  That is, the Board did not contemplate whether new and material evidence had been submitted to reopen the claim.  The Board must consider the new and material evidence question independent from the RO's determination on this matter, as it goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In the decision below, the Board has reopened the previously denied claims of entitlement to service connection for psoriasis, a right knee disorder, a lung disorder (to include tightness in the chest and SOB), and a stomach disorder/GERD.  The reopened claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The claim of entitlement to service connection for tinnitus is also addressed in the decision below.  Additional issues remanded to the AOJ in the REMAND portion of the decision include entitlement to service connection for a bipolar disorder and for hearing loss and entitlement to an initial rating in excess of 30 percent for PTSD.  Also REMANDED are the claims of whether new and material evidence has been received to reopen the claims of entitlement to service connection for CFS and nasal burning/sinus condition and congestion, entitlement to an initial rating in excess of 10 percent for IBS and entitlement to service connection for immune deficiencies for low vitamins D and B-12, lichen simplex chronicus (claimed as a skin disorder), bilateral calf muscle strain (also claimed as stiff muscles and joints), migraines and undiagnosed illness, all to include as due to Gulf War environmental hazards.  The issue of entitlement to TDIU must be held in abeyance pending the development of the above noted issues, as this issue is inextricably intertwined with those issues.  

VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  In a May 1992 rating decision, the RO denied the Veteran's claim of entitlement to service connection for low back pain in that there was no evidence of a chronic disease that could be associated with his inservice acute and transitory treatment.  The Veteran did not appeal the decision or submit new and material evidence within one year.  

2.  Evidence received since the May 1992 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disorder, and it raises a reasonable possibility of substantiating the claim.  

3.  A lumbar spine disability did not have its onset during and is not otherwise related to active military service, and arthritis of the lumbar spine did not become manifest to a degree of 10 percent or more within one year of discharge from service.  

4.  In a March 2006 rating decision, the RO denied the Veteran's claims of entitlement to service connection for psoriasis, a right knee disorder, a lung disorder, to include tightness of the chest and SOB, and a stomach disorder.  The Veteran did not appeal the decision or submit new and material evidence within one year.  

5.  Evidence received since the March 2006 rating decision relates to an unestablished fact necessary to substantiate the claims of service connection for psoriasis, a right knee disorder, a lung disorder, to include tightness of the chest and SOB, and a stomach disorder, and it raises a reasonable possibility of substantiating the claims.  

6.  Resolving reasonable doubt in the Veteran's favor, his current tinnitus is causally or etiologically related to service.  


CONCLUSIONS OF LAW

1.  The May 1992 rating decision that denied service connection for low back pain is final  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2015).  

2.  Evidence received since the May 1992 RO decision is new and material; the claim of entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3156(a) (2015).  

3.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).  

4.  The March 2006 rating decision that denied service connection for psoriasis, a right knee disorder, a lung disorder, to include tightness of the chest and SOB, and a stomach disorder/GERD, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2015).  

5.  Evidence received since the March 2006 RO decision is new and material; the claims of entitlement to service connection for psoriasis, a right knee disorder, a lung disorder, to include tightness of the chest and SOB, and a stomach disorder/GERD, are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3156(a) (2015).  

6.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Initially, with respect to the claims of whether new and material evidence has been received to reopen the claims of service connection for psoriasis, a right knee disorder, a lung disorder, to include tightness of the chest and SOB, and a stomach disorder/GERD, the claims have been reopened. As such, a discussion of VA's duties to notify and assist is not required.  Moreover, considering the claim of entitlement to service connection for tinnitus, in light of the Board's favorable disposition of this matter, the Board finds that all notification and development action needed to fairly resolve that claim has been accomplished.  

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As to the claim of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back disorder, VA's duty to notify was satisfied by two January 2010 letters.  See also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As for the duty to assist, VA obtained all available service treatment records (STRs), service personnel records (SPRs), and all pertinent treatment records.  Moreover, a VA examiner in April 2010 reviewed the claims folder, to include all relevant evidence pertaining to the claim, performed a complete medical examination, considered the Veteran's history, and provided an etiological opinion.  

During the Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103 (2015), and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.  

Petition to Reopen Claims

Generally, a claim which has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108 (West 2014), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition.  

New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.  

In the present case, the RO previously denied the Veteran's claim for service connection for a back and right knee disorder in May 1992.  The Veteran was notified of the decision and of his appellate rights in a June 1992 letter.  However, he did not file a notice of disagreement (NOD) or submit new and material evidence within one year of receiving notice of the decision.  Therefore, the May 1992 decision became final.  See 38 C.F.R. § 20.1103 (2015).  

In December 1996 and July 1997, the RO denied, in pertinent part, service connection for a lung disorder and for a skin disorder.  The Veteran was notified of the decision and of his appellate rights in a July 1997 letter, but he did not file a NOD or submit new and material evidence within one year of receiving notice of the decision.  Therefore, the July 1997 decision is also final.  38 C.F.R. § 20.1103 (2015).  

Years later, the Veteran sought to reopen his claims for service connection for a right knee disorder and for a lung disorder.  In a March 2006 rating decision, the RO determined that new and material had not been submitted, and the claims were not reopened.  The March 2006 decision also denied, in pertinent part, claims of service connection for psoriasis and a stomach disorder.  Notification of this rating was sent to the Veteran that same month.  He did not submit a timely NOD or new and material evidence within one year of the March 2006 letter notifying him of the decision.  Therefore, this decision also became final.  38 C.F.R. § 20.1103 (2015).  

In late 2009 and early 2010, the Veteran sought to reopen numerous claims, to include for service connection for mechanical low back pain, psoriasis, a right knee disorder, and a lung disorder, to include tightness in the chest and SOB.  In a May 2010 rating decision, the RO confirmed and continued the previous denials, noting that new and material evidence had not been received to reopen the claims.  In a November 2012 statement of the case (SOC), in pertinent part, the RO denied service connection for GERD on a de novo basis, but as already pointed out, there was a prior, final denial of the claim for service connection for a stomach disorder in March 2006.  In a February 2013 SOC, in pertinent part, the RO confirmed and continued the previous denials of service connection for a back disorder, psoriasis, a right knee disorder, and for a lung disorder.  As to each of these claims, regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Initially, as to the claim regarding a back disorder, at the time of the May 1992 rating decision, the evidence of record included the Veteran's lay statements, STRs and notification that the Veteran failed to report for an examination.  The Veteran's STRs showed that he received treatment throughout military service for low back complaints.  However, as no chronic disorder was diagnosed during service and there was no evidence of such post service, service connection was denied.  

The evidence received since the May 1992 rating decision includes evidence that is both new and material to the claim.  Specifically, the record now includes evidence of a lumbar spine disorder.  Specifically, VA magnetic resonance imaging (MRI) in November 2009 showed left paracentral disc protrusion at T 7-8 and congenitally short pedicles with the development of facet hypertrophy causing foraminal narrowing bilaterally from L3-4 and L5-S1.  When examined by VA in April 2010, the examiner noted the above low back diagnoses and opined that it was less likely than not that the Veteran's current low back disorder was related to service.  For rationale, it was noted that while the Veteran was seen during service for back complaints, no chronic disorder was diagnosed.  Moreover, inservice examination in 1991 was normal, and a post service Persian Gulf Protocol examination report in 2002 was silent in regards to history of a chronic low back condition.  Thus, there was no objective evidence of a causal connection between the Veteran's current low back condition and his active duty service.  

Subsequently dated VA records show continued complaints of low back pain with diagnoses of lumbar degenerative disc disease (DDD) and neuroforaminal stenosis.  The Veteran and his fiancée have testified as to ongoing low back problems, to include that he cannot stand or sit for any length of time.  While they are not competent to diagnose the claimed musculoskeletal disorder, they are competent to describe such symptoms of which they are aware.  The credibility of this lay sourced evidence added to the record is to be presumed.  Justis v. Principi, 3 Vet. App. at 510.  

The Board finds this evidence relates to a previously unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Thus, the Board finds that the evidence is both new and material, and the claim for service connection for a low back disorder is reopened.  See 38 C.F.R. § 3.156(a) (2015).  The reopened claim will be addressed below following the discussion as to whether new and material evidence has been received as to other claims on appeal.  

It is also the Board's conclusion that new and material evidence has been received as to the claims for service connection for psoriasis, a right knee disorder, a lung disorder, to include tightness in the chest and SOB, and for a stomach disorder/GERD.  Specifically, since these claims were last finally denied by the RO in March 2006, there is evidence of ongoing skin diagnoses, to include dermatitis, psoriasis and/or eczema as shown upon contemporaneous VA records.  Chronic skin disorders were not of evidence at the time of the 2006 denial.  This constitutes new and material evidence.  

New and material evidence has also been received as to the right knee, to include a diagnosis of right knee osteoarthritis.  While a VA examiner opined in April 2010 that this condition was not likely the result of inservice complaints, also added to the record is a VA examiner's opinion from August 2010 where he stated that it was as likely as not that activities in service contributed to the Veteran's right knee problems.  This supportive opinion has not been adequately discussed in regards to etiology.  The above evidence is new and material.

As to whether new and material evidence has been received since the 2006 denial of the claim of service connection for a lung disorder, the Board notes that the diagnoses of asthma and ventilatory defect were known at the time of the previous denial.  What is new are the details as provided at the 2016 hearing as to his inservice exposure to oil fires during service.  The Board does not believe that the Veteran's inservice history as to this exposure has been adequately considered in the record to date.  This evidence is new and material.

Since the previous denial of the claim for service connection for a stomach disorder/GERD, service connection has been established for IBS.  Moreover, GERD symptoms were noted upon VA examination in 2011, though not specifically mentioned at the time of VA examination in 2015.  In the Board's opinion, these developments represent new and material evidence in that it is appears that a stomach disorder/GERD may be present.  

While each of the claims for service connection for psoriasis, a right knee disorder, a lung disorder, and a stomach disorder/GERD has been reopened, it is the Board's conclusion that additional evidentiary development is warranted, and those claims (and others) are addressed in the REMAND below.  

A Low Back Disorder

The applicable laws and regulations, in general, as to the reopened claim of service connection for a back disorder are as follows.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§  1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

In addition, certain chronic diseases (e.g., arthritis) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2015), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2015).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  

The United States Court of Appeals for Veterans Claims (Court) has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Analysis

As already noted, the Veteran was seen on more than one occasion during military service for low back complaints.  Possible muscle spasm was noted in 1990.  Mechanical low back pain was noted in 1991.  

Post service medical evidence of a chronic back disorder is not demonstrated until many years post service.  As reported earlier, there was no history of back problems noted upon Persian Gulf examination in 2002, and while he complained of vague back and neck pain in 2005, it was not until MRI in 2009 that significant lumbar spine diagnoses were shown.  A VA examiner opined in 2010 that the Veteran's back disorder was not related to service.  For rationale, it was noted that no chronic low back disorder was noted during service or until many years thereafter.  While the record shows continued diagnoses and treatment for low back complaints, there is no medical nexus report showing any relationship between the Veteran's current low back disorder and service.  

The VA examiner's 2010 opinion is persuasive evidence when considering this claim.  It is consistent with the evidence on file, and a rationale for the opinion provided was given.  Although the Veteran's assertion that he has had back problems ever since military service was considered by the examiner, it was opined that there was no etiological connection.  Furthermore, continuity of symptomatology is not established in order to substantiate the nexus to establish service connection for a low back disorder.  

Based on the above, the preponderance of the evidence is against the claim of service connection for a lumbar spine disability.  There is no doubt to be resolved.  Therefore, service connection is not warranted for a low back disorder/mechanical low back pain.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  

Tinnnitus

The record confirms that the Veteran was exposed to acoustic trauma during service.  When examined by VA in 2011, he reported inservice exposure to weapons fire, tank and combat noise, with and without noise protection.  His tinnitus was described as constant.  The examiner opined that it was less likely than not that the Veteran's tinnitus was of service origin, noting that those with noise induced tinnitus also usually showed hearing loss, but the Veteran here did not show hearing impairment to meet VA standards.  The Veteran has testified as to ongoing hearing problems, and to his constant ringing in the ears.  

In this case, noise exposure during service is conceded.  Moreover, the history provided by the Veteran about noise exposure (combat and otherwise) is consistent, competent, and credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (holding that a veteran is competent to report as to onset and symptoms of tinnitus).  

Tinnitus is subjective and the kind of condition which lay evidence is competent to describe, to include the time of onset.  Charles, supra.  In addition, the Veteran has presented statements as to inservice exposure to noise with onset of tinnitus, and there is evidence of a current tinnitus disability.  Affording the Veteran the benefit of the doubt, as required by law and regulation, service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107 (West 2014); Gilvert v. Derwinski, 1 Vet. App. 40 (1990).  



ORDER

The Veteran's claim of service connection for a low back disability is reopened; however, service connection for a lumbar spine disability is denied.  

The Veteran's claim of service connection for psoriasis is reopened; the appeal to this extent only is granted.  

The Veteran's claim of service connection for a right knee disorder is reopened; the appeal to this extent only is granted.  

The Veteran's claim of service connection for a lung disorder, to include tightness of the chest and SOB, is reopened; the appeal to this extent only is granted.  

The Veteran's claim of service connection for a stomach disorder/GERD is reopened; the appeal to this extent only is granted.  

Entitlement to service connection for tinnitus is granted.  


REMAND

The Board finds that additional development must be conducted prior to final adjudication of several of the Veteran's claims.  Specifically, the Board finds that contemporaneous examinations are warranted in regards to the reopened claims of service connection for psoriasis, a right knee disorder, a lung disorder, and a stomach disorder/GERD.  These examinations are requested for the purpose of determining etiology of these conditions, to include as related to the Veteran's service or as related to a medically unexplained chronic multi-symptoms illness, if appropriate for consideration.  Moreover, examination is warranted as to the claim for service connection for bilateral hearing loss in that the Veteran claims that he continues to suffer from hearing impairment.  A VA audiometric examination was last conducted in 2011.  

Also on appeal is the Veteran's claim of service connection for bipolar disorder.  It is noted that he is already service-connected for PTSD and the Veteran argues that an initial rating in excess of 30 percent is warranted.  Also noted is that a November 2015 mental health examination was added to the file without waiver.  At the 2015 examination, bipolar disorder was not among the diagnoses provided, although the condition is often noted throughout the Veteran's claims file.  These claims must be remanded for additional development to include consideration of all evidence not previously considered, and for an addendum to the 2015 exam report.  The examiner is requested to specifically note whether bipolar disorder is present.  The Board notes that there is no prohibition against a Veteran being service-connected for more than one diagnosed psychiatric disorder.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (noting that different psychiatric diagnoses may have symptoms that are not overlapping).  A VA addendum is necessary to determine whether the Veteran has a bipolar disorder and whether it is related to service.  The Board can then determine the rating for all service-connected health disorders based on all psychological symptoms and impairments, without differentiation, but without assigning evaluations for the same symptoms under more than one case.  See 38 C.F.R. §§ 4.14, 4.125 (2015).  

A November 2014 rating decision denied service connection for immune deficiencies for low vitamins D and B-12; lichen simplex chronicus (claimed as a skin disorder); bilateral calf muscle strain (also claimed as stiff muscles and joints); migraines; and undiagnosed illness, all to include as due to Gulf War environmental hazards.  The Veteran filed a notice of disagreement (NOD) in March 2015.  He requested a Decision Review Officer (DRO) hearing.  

In December 2015, the RO determined that new and material evidence had not been received to reopen the claims of service connection for CFS and for nasal burning/sinus congestion.  The RO also denied an initial rating in excess of 10 percent for IBS.  The Veteran has since stated that he is in disagreement with these denials.  Thus, a NOD has been submitted.  A DRO hearing was requested.

The RO has acknowledged the filing of notices of disagreement in the Veterans Appeals Controls and Locator System, but not the DRO hearing requests.  The RO should schedule a DRO hearing.  A SOC has not been sent to the Veteran regarding these issues.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court indicated that in a case in which a veteran expressed disagreement in writing with a decision by an agency of original jurisdiction and the agency of original jurisdiction failed to issue an SOC the Board remanded the matter for issuance of an SOC.  If, after the DRO hearing, the issues have not been granted, the RO must issue a SOC.  The claims should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

The Board will hold the claim for a TDIU in abeyance pending the disposition of the claims in this remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding private or VA treatment records related to the Veteran's claimed disabilities.  

2.  Schedule the Veteran for an examination to ascertain the nature and etiology of any psoriasis (and any other skin condition) shown.  The record includes various skin diagnoses, to include dermatitis and psoriasis.  

The claims file (including Virtual VA and VBMS records) should be made available to and be reviewed by the examiner.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner should determine whether it is at least as likely as not (a 50 percent or greater probability) that any current skin disorder was incurred in or is etiologically related to service.  

As for each skin condition diagnosed, is the disorder multi-system?  If so, is the multi-system skin condition without conclusive pathophysiology or etiology?  If so, is the multi-system skin condition at least as likely as not related or due to the Veteran's service in the Southwest Asia theater of operations during the Persian Gulf War in 1991?  

Any opinion provided must include an explanation of the basis for the opinion.  

3.  Schedule the Veteran for an examination to ascertain the nature and etiology of all right knee disorder shown.  It is noted that right knee degenerative changes and a meniscal tear were noted in 2010.  

The claims file (including Virtual VA and VBMS records) should be made available to and be reviewed by the examiner.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

In forming his/her opinion, the examiner must discuss the VA examiners' 2010 opinions of record - one of which supports the Veteran's claim and one that does not.  

The examiner should determine whether it is at least as likely as not (a 50 percent or greater probability) that any current right knee disorder was incurred in or is etiologically related to service.  

Any opinion provided must include an explanation of the basis for the opinion.  

4.  Schedule the Veteran for an examination to ascertain the nature and etiology of any lung disorder, to include any condition manifested by tightness of the chest or SOB, shown.  It is noted that asthma and ventilatory defect have been diagnosed over the years.  

The claims file (including Virtual VA and VBMS records) should be made available to and be reviewed by the examiner.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner should determine whether it is at least as likely as not (a 50 percent or greater probability) that any current lung disorder was incurred in or is etiologically related to service.  

As to each lung disorder diagnosed, is the disorder multi-system?  If so, is the multi-system lung disorder without conclusive pathophysiology or etiology?  If so, is the multi-system lung condition at least as likely as not related or due to the Veteran's service in the Southwest Asia theater of operations during the Persian Gulf War in 1991?  

Any opinion provided must include an explanation of the basis for the opinion.  

5.  Schedule the Veteran for an examination to ascertain the nature and etiology of any stomach disorder, to include GERD, shown.  It is noted that service connection is already in effect for IBS and that an initial 10 percent rating was recently assigned.  

The claims file (including Virtual VA and VBMS records) should be made available to and be reviewed by the examiner.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner should determine whether it is at least as likely as not (a 50 percent or greater probability) that any current stomach disorder/GERD was incurred in or is etiologically related to service.  

If the answer is no, but a stomach disorder and/or GERD is present, is there a 50 percent or greater probability it is part and parcel of the Veteran's IBS symptomatology?  If not attributable to the IBS, can the examiner identify the primary pathology responsible for the stomach disorder/GERD?  

Any opinion provided must include an explanation of the basis for the opinion.  

6.  Return the file to the VA examiner who conducted the November 2015 mental health examination of record.  If the November 2015 VA examiner is not available, the claims file should be provided to an appropriate examiner so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

Ask the examiner to review the claims file and the November 2015 examination report and address the following questions: 

Do the Veteran's reported mental symptoms meet the DSM-IV or DSM-5 criteria for a separate diagnosis of bipolar disorder?  If the answer is, No; is there a 50 percent or greater probability it is part and parcel of the Veteran's PTSD symptomatology?  If not attributable to the PTSD, can the examiner identify the primary pathology responsible for the symptoms?  

If the examiner opines the Veteran meets the criteria for a separate Axis I diagnosis of bipolar disorder, is there a 50 percent or greater probability it is causally related to the Veteran's active service?  

The PTSD examiner is asked to provide a full explanation for all opinions rendered.  Should the examiner advise the requested opinions cannot be rendered, the examiner must explain why, to include what additional information/evidence would be needed to render the opinions requested.  

7.  The Veteran must be scheduled for a VA examination to determine the etiology of any currently diagnosed hearing loss.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  

The claims file (including Virtual VA and VBMS records) should be made available to and be reviewed by the examiner.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner should determine whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss was incurred in or is etiologically related to service, to include conceded inservice noise exposure.  

Any opinion provided must include an explanation of the basis for the opinion.  

8.  Readjudicate the claims on appeal, to include whether new and material evidence has been received to reopen the claims of service connection for psoriasis, to include as due to undiagnosed illness, a right knee disorder, a lung disorder, to include as due to undiagnosed illness, and a stomach disorder, to include GERD.  Also readjudicate the claim of service connection for a bipolar disorder and bilateral hearing loss, and entitlement to an initial rating in excess of 30 percent for PTSD, and entitlement to a TDIU.  

9.  As to the claims of whether new and material evidence has been received to reopen the claims of service connection for CFS and for nasal burning/sinus congestion, entitlement to an initial rating in excess of 10 percent for IBS, and service connection for the for immune deficiencies for low vitamins D and B-12, lichen simplex chronicus (claimed as a skin disorder), bilateral calf muscle strain (also claimed as stiff muscles and joints), migraines and undiagnosed illness, all to include as due to Gulf War environmental hazards, the AOJ should undertake all actions required by 38 C.F.R. § 19.26 (2015), including scheduling a DRO hearing and issuance of an SOC, so that the Veteran may have the opportunity to complete an appeal on the issues (if he so desires) by filing a timely substantive appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


